JOHNSON, Judge.
The respondent, Richard Capps, proposed to develop a 1.48 acre tract of land on Highway 24 East, Cedar Point, North Carolina, with lands lying within the zoning jurisdiction of Carteret County. Capps proposed to develop the tract in accordance with the current B-2 zoning in the Marina Business District. The proposal included *424the construction of a dry stack storage building which would cover over 52.4% of the total area designated for development purposes.
Pursuant to the B-2 Marina Zoning District, the required maximum structure and parking area coverage was 65%. The plans presented called for a building designated to cover 52.4% of the total acreage and did not provide for parking. In an attempt to meet drainage requirements, the plans also provided for paving of a large percentage of the land not covered by the building.
Petitioner Riggs appealed the decision of the Zoning Enforcement Officer, alleging that the drainage plan caused more than 65% of the land to be covered, and thereby should be considered a violation of the Carteret County Zoning Ordinance. The Carteret County Zoning Board of Adjustment (“Board of Adjustment”) disagreed with petitioner Riggs’ contention since the ordinance only limited the amount of land coverage by structures and parking. Upon a Writ of Certiorari to the Carteret County Superior Court, the decision of the Board of Adjustment was affirmed.
By Assignment of Error number one, petitioner Riggs contends that the Board of Adjustment’s decision and subsequent order were arbitrary, oppressive, and a manifest abuse of authority. Specifically, petitioner Riggs contends that the Board of Adjustment did not interpret the clear language and intent of the ordinance. We agree.
The pivotal question raised by this appeal is whether respondent Capps’ stormwater collection system consisting of asphalt coverage of the ground, concrete swales, and in-ground piping constitutes a structure. As previously defined by our Courts, a structure is “an edifice or a building of any kind; in the widest sense any product or piece of work artificially built-up or composed of parts and joined together in some definite manner.” Watson Industries, Inc. v. Shaw, Comr. of Revenue, 235 N.C. 203, 207, 69 S.E.2d 505, 509 (1952).
Article X-8, subsection A(6) of the Zoning Ordinance of Carteret County provides that the maximum coverage of structure and parking area is 65%. Unquestionably, the language of the ordinance should apply and be enforced by the Board of Adjustment. Fogle v. Gaston County Board of Education, 29 N.C. App. 423, 224 S.E.2d 677 (1976). Words of a zoning ordinance should be given their ordinary meaning. Penny v. Durham, 249 N.C. 596, 107 S.E.2d 72 (1959).
*425While respondents would have us believe that a structure is strictly a piece of work artificially built-up, we, in applying our well-entrenched definition of structure to the facts at hand, are unable to agree with this contention. Notably, in many instances, words in ordinances, when read by different people, take on different meanings. Where, however, as here, asphalt coverage of the ground, concrete swales, and in-ground piping are joined together in a definite manner, such piece of artificial work can only be classified as a structure. We therefore hold that respondent Capps’ stormwater collection system is, in fact, a structure.
In interpreting Article X-8, subsection A(6) of the Zoning Ordinance, we must accord the term structure its natural, approved and recognized meaning. See Watson Industries v. Shaw, Comr. of Revenue, 235 N.C. 203, 69 S.E.2d 505. Accordingly, we conclude that the paved area exceeding the 65% maximum coverage is in violation of the Carteret County Zoning Ordinance. A holding in accordance with the respondents’ position is tantamount to dismissing the whole intent and purpose of the ordinance.
In view of our holding above, we find it unnecessary to discuss petitioner Riggs’ second Assignment of Error that there were insufficient findings of fact to support the Board of Adjustment’s conclusions of law and the trial court’s subsequent order.
For the reasons stated, the order of the trial court affirming the Carteret County Board of Adjustment’s decision is
Reversed.
Judges Arnold and Lewis concur.